NOT FOR PUBLICATION

                    UNITED STATES COURT OF APPEALS
                                                                           FILED
                            FOR THE NINTH CIRCUIT
                                                                           MAR 01 2017
                                                                        MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS
WALI KHAN,                                       No.   14-70995

              Petitioner,                        Agency No. A089-127-370

 v.
                                                 MEMORANDUM*
JEFFERSON B. SESSIONS III, Attorney
General,

              Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                     Argued and Submitted February 17, 2017
                            San Francisco, California

Before:      TASHIMA and HURWITZ, Circuit Judges, and ADELMAN,**
             District Judge.

      Wali Khan, a native and citizen of Pakistan, petitions for review of an order

of the Board of Immigration Appeals (“BIA”) upholding an immigration judge’s



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The Honorable Lynn S. Adelman, United States District Judge for the
Eastern District of Wisconsin, sitting by designation.
(“IJ”) denial of Khan’s applications for asylum and withholding of removal. We

deny the petition.

      On December 1, 2006, Khan was admitted to the United States as a seaman

on a thirty-day work visa. He later applied for asylum and withholding of removal.

On March 13, 2008, the Department of Homeland Security issued a Notice to

Appear, charging Khan with removal for having overstayed his visa.

      Before an IJ, Khan conceded removability, but renewed his applications for

asylum and withholding of removal, and applied for relief under the Convention

Against Torture (“CAT”). Khan testified that he had been persecuted for his

political and religious beliefs in Pakistan. He claimed that in August 2005 and

September 2006, police arrested, detained, and tortured him for organizing on

behalf of an opposition political party. He also testified that in October 2006, a

religious extremist group threatened him at his shop and later abducted and

tortured him because he refused to close the shop during prayer times.

      The IJ found Khan was not credible and denied his applications on that

basis. The adverse credibility determination primarily rested on several

unexplained inconsistencies in Khan’s testimony, and between his testimony and

the record. First, Khan testified that he made the decision to leave Pakistan in

November 2006, but the record showed that a shipping company had applied for a


                                          2
U.S. work visa on Khan’s behalf in May 2006, that Khan had checked the status of

that visa in August 2006, and that Khan was already employed by the shipping

company as of August 2006. Second, Khan testified that the religious extremists

abducted him two days after they first came to his shop, but his supplemental

declaration stated that the abduction occurred only one day later. Third, Khan

testified that he did not seek medical treatment after his first arrest, but his initial

declaration stated that he did seek treatment at that time. Fourth, Khan testified

that a member of his political party won a seat in the 2002 elections, but his first

declaration stated that the individual had lost in 2002. The IJ also found that Khan

had failed to corroborate his testimony that he owned a shop in Pakistan, even

though the shop was “the source of his problems with [the extremist group] and the

source of his second arrest.” The IJ ordered Khan removed.

       Khan appealed and the BIA affirmed in part and remanded in part. It

concluded that the IJ’s adverse credibility determination was not erroneous, and

affirmed the IJ’s denial of Khan’s applications for asylum and withholding of

removal.

       The BIA remanded for reconsideration of Khan’s CAT application and

eligibility for voluntary departure, because the IJ had failed to analyze the country

conditions information in the record and explain her reasons for concluding that


                                             3
Khan was not eligible for voluntary departure. On remand, however, Khan

withdrew his CAT application and informed the IJ that he would not accept a grant

of voluntary departure. Accordingly, the IJ issued another order of removal, and

Khan petitioned this court for review.1

      Before this court, Khan argues that the adverse credibility finding was

unsupported by any of the inconsistencies relied upon by the BIA. “The BIA’s

credibility findings are reviewed under the . . . substantial evidence standard.”

Shah v. INS, 220 F.3d 1062, 1067 (9th Cir. 2000). “[W]e must uphold the

[agency’s] adverse credibility determination so long as even one basis is supported

by substantial evidence.” Rizk v. Holder, 629 F.3d 1083, 1088 (9th Cir. 2011)

(quoting Wang v. INS, 352 F.3d 1250, 1259 (9th Cir. 2003)). At minimum, the

agency’s decision was supported by the May 2006 application for a visa by the

shipping company and Khan’s inability to explain why that application preceded

much of the alleged persecution.




      1
              This court has jurisdiction over this petition for review because the
order of removal is final and no new issues arose on remand. See, e.g., Shepherd v.
Holder, 678 F.3d 1171, 1178 (10th Cir. 2012) (holding that an alien was not
required to take a second, “redundant” appeal to the BIA because her “petition
meets the finality requirement by virtue of passage of time and meets the
exhaustion requirement because a second appeal to the BIA would essentially be a
motion for reconsideration of an issue the BIA already had decided”).
                                           4
      Khan argues that the IJ did not address Khan’s explanation for that

inconsistency. See Shrestha v. Holder, 590 F.3d 1034, 1044 (9th Cir. 2010)

(requiring IJs to consider a “petitioner’s explanation for a perceived

inconsistency”). On the contrary, Khan never gave an adequate explanation. The

IJ asked: “Well sir, you clearly stated that you contacted the agent in November of

2006, because you wanted to leave Pakistan. But the application was made in

May. Are you going to explain this?” Khan responded: “No, Your Honor.” The

closest Khan came to an explanation was his statement that, although he applied

for a visa in May 2006, he did not have a job offer at that time and contacted an

agent in November for help securing a position with a shipping company. But this

explanation is inadequate, for it only addresses why he contacted an agent, and

fails to address the root of the inconsistency about when and why he decided to

leave the country. Moreover, as the IJ noted, the explanation is implausible in light

of a letter from the shipping company showing that Khan had secured a position by

August 2006.

      Khan did not give a full explanation for this inconsistency, and the IJ stated

her reason for rejecting his partial explanation. The inconsistency therefore

supports the IJ’s adverse credibility determination. The petition for review is

DENIED.


                                          5